ORDER

PER CURIAM.
Defendant appeals from the judgment entered on jury verdicts finding him guilty of two counts of first degree robbery, in violation of section 569.020 RSMo 1994, of two counts of armed criminal action, in violation of section 571.015 RSMo 1994, and of one count of first degree assault, in violation of section 565.050 RSMo 1994, on which he was sentenced to a total of twenty-nine years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).